a judgment of conviction), overruled on other grounds by Thomas v. State,
                115 Nev. 148, 979 P.2d 222 (1999). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED. 1




                                                               Ges-ct‘            J.
                                                   Hardesty


                                                                                  J.
                                                   Douglas


                                                                                  J.



                cc: Hon. Kathleen E. Delaney, District Judge
                     Turco & Draskovich
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 The fast track statement and reply do not comply with the Nevada
                Rules of Appellate Procedure because the text in the briefs, excluding,
                headings, footnotes, and quotations, is not double-spaced. See NRAP
                32(a)(4); NRAP 3C(h)(1). We caution counsel that future failure to comply
                with the rules of this court when filing briefs may result in the imposition
                of sanction& See NRAP 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 19474